Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 10, 2020, has been made of record and entered.  In this amendment, claims 3-9 and 12-15 have been amended to eliminate multiple claim dependency.
No claims have been canceled or added; claims 1-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 10, 2020.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claims 1 and 9 is objected to because of the following informalities:    
a. In lines 7 and 8 of claim 1, the phrase “aromatic compounds to by hydrogenated” should be amended to recite “said at least one aromatic or polyaromatic compound” to ensure continuity therein.
b. In step e) of claim 9, the phrase “the crude material” should be “a crude material”.
c. In step g) of claim 9, the phrase "obtained on conclusion of step (f)" should be added after “impregnating said support”; see, for example step (c) in claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite for lacking antecedent basis for the limitation “nickel particles.  Claim 1, from which claim 8 depends, recites the limitation “active phase comprising nickel”.
Claim 9 is indefinite for lacking antecedent basis for the limitation “the suspension”, as recited in steps b) and c) of this claim.  Step a) of claim 9 recites the formation of “an alumina gel”.
Additionally, claim 9 is indefinite for lacking antecedent basis for the limitation "the salt(s) of the precursor(s) of the nickel-based active phase”.  Claim 1, from which claim 9 depends, recites the limitation "active phase comprising nickel".
The Examiner respectfully suggests that claim 9 be amended to recite, for example, "salt(s) of the precursor(s) of said active phase comprising nickel".
Claim 13 is indefinite for lacking antecedent basis for the limitation “step…or i)”.  Claim 9, from which claim 13 depends, does not recite a “step i)”.  It appears that claim 13 should depend from claim 12, which recites a “step i)”.
Claim 14 is indefinite for lacking antecedent basis for the limitation “hydrogenation of benzene”.  Claim 1, from which claim 14 depends, recites the limitation “at least one aromatic or polyaromatic compound”, but does not specifically recite “benzene.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 10,307,738. 

While the patented claims do not explicitly recites that the alumina support exhibits “a connectivity (Z) of greater than 2.7…”, as recited in Applicants’ claims 1 and 3, the skilled artisan would have been motivated to reasonably expect the aluminum oxide (alumina) support recited in the patented claims would exhibit a connectivity comparable to that recited in the instant claims, absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claims 4-7, 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims, regarding the claimed properties of the support, as well as the limitations regarding the preparation of the support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the arts of hydrogenation processes and of hydrogenation catalysts comprising nickel and a support material comprising alumina.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 

/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 11, 2021